Name: Commission Regulation (EC) No 2578/98 of 30 November 1998 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: America;  foodstuff;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 1. 12. 98L 322/24 COMMISSION REGULATION (EC) No 2578/98 of 30 November 1998 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has al- located cereals to certain beneficiaries; Whereas it is necessary to make these supplies in accord- ance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/ 97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. EN Official Journal of the European Communities1. 12. 98 L 322/25 ANNEX LOT A 1. Action No: 1523/95 2. Beneficiary (2): Peru 3. Beneficiarys representative: Programa Nacional de Asistencia Alimentaria (PRONAA), av. Argentina 3017, El Callao (fax (55 14) 426 54 10) 4. Country of destination: Peru 5. Product to be mobilised: common wheat flour 6. Total quantity (tonnes net): 2 340 7. Number of lots: one 8. Characteristics and quality of the product (3) (5) (9): see OJ C 114, 29.4.1991, p. 1 (II.B(1)(a)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (2.2.A (1)(c), 2(c) and B(1)) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (II.B(3))  language to be used for the markings: Spanish  supplementary markings: DistribuciÃ ³n gratuita' 11. Method of mobilisation of the product: the Community market 12. Specified delivery stage: free at destination (8) 13. Alternative delivery stage: free at port of shipment  fob stowed 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination: entrepÃ ´t PRONAA (see point 3)  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 28.2.1999  second deadline: 14.3.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 18  31.1.1999  second deadline: 1  14.2.1999 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 15.12.1998  second deadline: 5.1.1999 20. Amount of tendering guarantee: ECU 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 27.11.1998, fixed by Commission Regulation (EC) No 2352/98 (OJ L 293, 31.10.1998, p. 11) EN Official Journal of the European Communities 1. 12. 98L 322/26 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65). Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate. (6) Notwithstanding OJ C 114, point II.B(3)(c) is replaced by the following: the words European Community '. (7) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (8) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC, (OJ L 157, 7.7.1995, p. 1)). (9) The flour must be enriched by the addition of 30 mg iron per kilogram.